DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claims 1-9, 11-26 and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have “wherein the first strip plate is connected with two opposite sides of the framework, and the two opposite sides of the framework extend along a direction vertical to the first direction” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2017/0141313 to Min et al is presented below.

Claim Objections
Claim 12 is objected to because of the following informalities:  correct line 4 of Claim 12 to “the first strip plate covers at least part of the region of the at least one opening of the preset area”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 11, 12, 13, 14, 21, 26 and 30 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2017/0141313 to Min.
In regards to Claim 1, Min teaches a mask module 100 Fig. 1-5, comprising:  framework 110; and a first strip plate 130, 140 fixed on the framework and extending along a first direction (the X-direction), wherein the first strip plate 130, 140 comprises a first area (cross section of 130 in Fig. 3) and a second area (cross section of 140 in Fig. 3), and a width d1 of the first area is greater than a width d2 of the second area in a direction parallel to a surface of the first strip plate and vertical to the first direction (i.e., a thickness), wherein the first strip plate 130, 140 is connected with two opposite sides 
In regards to Claim 2, Min teaches the first strip plate is provided with a first concave-convex structure on a side edge along the first direction (see curvature in 240 Fig. 5 along the thickness as shown in Fig. 5).
In regards to Claim 3, Min teaches the first strip plate is provided with a first concave-convex structure on one side edge along the first direction, and a second concave-convex structure on another side edge, as shown in the following annotated copy of Fig. 4 below: 

    PNG
    media_image1.png
    363
    644
    media_image1.png
    Greyscale

In regards to Claim 9, Min teaches the first concave-convex structure comprises an arc-shaped structure at two ends along the first direction, as shown in the annotated copy of Fig. 4 above, the arc being formed through the lines at the end.

In regards to Claim 12, Min teaches the first strip plate 130, 140 is provided with a first concave-convex structure on a side edge along the first direction; and in a direction vertical to a surface of the first mask (as it is formed along the vertical sides), the first concave-convex structure of the first strip plate covers at least part region of the at least one opening area of the preset area (as the strip plates cover portions underneath 151, 152 of the masks 150). 
In regards to Claim 13, Min teaches wherein along the first direction, or the X-direction, the first concave-convex structure of the first strip plate is in one-to-one 
In regards to Claim 14, Min teaches the first strip plate 130, 140 is provided with a first concave-convex structure on one side edge along the first direction (as per the annotated copy of Fig. 4 above), and a second concave-convex structure on another side edge (as per the annotated copy of Fig. 4 above); and in the direction vertical to the surface of the first mask (as the curvature is on the Z-direction, or vertically), the second concave-convex structure of the first strip plate covers at least part region of the at least one opening area of the preset area (as the strip plates cover portions underneath 151, 152 of the masks 150). 
In regards to Claim 21, Min teaches the first mask is a common mask, as broadly recited, and the preset area comprises one opening area (when interpreted as one section of 151 and one section of 152) which would implicitly overlap with 130, 140.
In regards to Claim 26, Min teaches the first concave-convex structure is provided with an arc-shaped structure at two ends along the first direction, as shown in the annotated copy of Fig. 4 above.
In regards to Claim 30, Min teaches an evaporation device 10 Fig. 11, comprising an evaporation source 170 [0067]; and a mask module 100 Fig. 1-5, wherein: the evaporation source sends evaporation substances towards the mask module [0066-0069], and the evaporation substances are evaporated to evaporation targets 11 through the mask module; wherein the mask module comprises a framework 110; and a first strip plate 130, 140 fixed on the framework and extending along a first direction (an X-direction), wherein the first strip plate comprises a first area (cross sectional area of .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 4-8, 15-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0141313 to Min in view of United States Patent Application No. 2015/0101536 to Han.
The teachings of Min are relied upon as set forth in above 102 rejection.
In regards to Claim 4, Min does not expressly teach the mask module further comprises a second strip plate fixed on the framework, the second strip plate extends along a second direction, and the first direction is intersected with the second direction; the second strip plate comprises a third area and a fourth area, wherein a width of the third area is greater than a width of the fourth area in a direction parallel to a surface of the second strip plate and vertical to the second direction.  
Han teaches that a mask module Fig. 5, 6, comprising: a framework 100; and a first strip plate 302 fixed on the framework and extending along a first direction (Y direction, akin to the X direction of Min), wherein the first strip plate comprises wherein the first strip plate is connected with two opposite sides of the framework, and the two opposite sides of the framework extend along a direction vertical to the first direction (as the frame extends along the X-direction, or the second direction). Han further teaches   a second strip plate 301 fixed on the framework via fixing pins 50 and grooves therein to create a flat support surface, the second strip plate extends along a second direction (X-
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Min by adding the second strip plates of Han. One would be motivated to do so for the predictable purpose of aligning the mask to the frame and supporters and remove the deformation of the mask and control a shadow phenomenon. See MPEP 2143, Motivations A-E. 
By applying the teachings of Han to Min, the first strip plates of Min would be predictably duplicated to form the second strip plates as per the teachings of Han and placed therein with the fixing pins to the first strip plates of Min and thus form second strip plates overlapping the first strip plates at a perpendicular angle, which, in view of the teachings of Min in view of Han would have the second strip plate extend along a second direction, and the first direction is intersected with the second direction; the second strip plate comprises a third area and a fourth area (or the first and second 130, 140), wherein a width of the third area is greater than a width of the fourth area in a direction parallel to a surface of the second strip plate and vertical to the second direction (as shown in the cross section of Fig. 3, d1, d2 in Min). 
Furthermore, the teachings of Min in view of Han would result in having the second strip plate having a third concave-convex structure on a side edge along the 
Finally, the combined teachings of Min in view of Han would form multiple first strip plates and multiple second strip plates, and the first strip plates and the second strip plates are intersected with each other to define multiple areas as it would form a grid as per the predictable combined teachings of Min in view of Han thus fulfilling the claim limitations of Claim 7.
Thus the resulting apparatus fulfills the limitations of claim 4-7 and 15-18. 
In regards to Claims 8 and 20, in the embodiment of Fig. 5, Min in view of Han do not expressly teach the first strip plate and the second strip plate are integrally formed.  
However, in Fig. 8, Han teaches that the support of 303 is coupled or integrally formed as shown in [0096].
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claims 8 and 20. 
In regards to Claim 19, Min in view of Han teaches the mask module comprises multiple first strip plates and multiple second strip plates (as per the rejection of Claims 15-18 above), the first strip plates and the second strip plates are intersected with each other to define a hollow area (grid openings as per the teachings of Han), and the hollow area is opposite to the at least one preset area on the first mask (as they overlap with 151, 152 as per the teachings of Min).  
In regards to Claim 23, Min teaches the first mask extends along the second direction (the Y direction of Min), the mask module comprises multiple first masks (as shown in the plurality of 150), the respective first masks are respectively located between two adjacent second strip plates (as shown in Han, which would be easily applied as per the rejection of Claims 15-20 above), and the first strip plate is located between the second strip plate and first mask (as per the grid structure teachings of Min in view of Han).
In regards to Claim 24, Min does not expressly teach a thickness of the first strip plate is greater than a thickness of the second strip plate. 
Han teaches that the thickness of one strip plate 301 is greater than another thickness of a second strip plate (as shown in Fig. 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the first and second strip plates of Min in view of Han as per the rejection of Claim 15, with the first and second strip plate of different thicknesses, as art-recognized equivalent means for providing first and second strip plate relative thickness.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E, as it would be obvious to try and change the size as shape as per the teachings of Min in view of Han.
	

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0141313 to Min in view of United States Patent Application No. 2015/0101536 to Han, as per the rejection of Claim 11 above, and in further view of United States Patent Application No. 2016/0001542 to Saito et al.
The teachings of Min in view of Han are relied upon as set forth in the 103 rejection above.

Saito teaches a mask for deposition/evaporation can be a fine metal mask mesh [0016-0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute common mask of Min in view of Han with the fine metal mesh mask of Saito, as art-recognized equivalent means for providing mask/patterns for evaporation/deposition.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E, known in the prior art, predictable result for deposition/evaporation pattern making.
The resulting apparatus fulfills the limitations of the claim.


Claims 25, 28 and 29 rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0141313 to Min in view of United States Patent Application No. 2015/0101536 to Han, as per the rejection of Claim 11 above, and in further view of United States Patent Application No. 2009/0291203 to Hagi et al.
The teachings of Min in view of Han are relied upon as set forth in the 103 rejection above.

Hagi teaches that the combined thickness of frame 3 and 4 Fig. 2A (or strip plates 3 and 4) is 300 microns or 300 μm or less, the combined thicknesses having different individual thicknesses to maintain the intended structural use (flexibility or light blocking for instance [0033-0036], the first strip plate having a thickness of 150 μm or less [0032], such that the thickness of the strip plates is a result effective variable in maintaining the function of the strip plates, one being capable of being greater than another (4 is more flexible, 3 is more light blocking, [0033]).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Min in view of Han by making the first strip plate and second strip plate thicknesses combined less than 300 microns, as per the teachings of Hagi. One would be motivated to do so to vary the result in order to maintain the structural demands of the strip plates. The predictable result would create a first strip plate that is greater than the thickness of the second strip plate, both of which would be under the combined thickness of 300 μm. See MPEP 2143, Motivations A-E. 
Furthermore, knowing the overall thickness of the strip plate and knowing that Han teaches the first trip plate to be bigger than the second strip plate, It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the thicknesses of the split plates of Min in view of Han, thus eventually 
In regards to Claim 28 and 29, Min teaches the first strip plate is made of iron-nickel alloy [0047], but Min in view of Han do not expressly teach a mean thermal expansion coefficient of the first strip plate and the first mask under room temperature is less than 15x 10-6/C or that a material of the first strip plate and the first mask is iron-nickel alloy.  
Hagi teaches that the mask frame/strip plate 4 can be made out of an iron nickel alloy [0032].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a strip plate and mask analogous to that of Min in view of Han out of iron nickel alloy, as taught by Haig, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. See MPEP 2143, Motivations A-E, for the predictable result of materials.
 The resulting apparatus would fulfill the limitations of Claims 28 and 29, as changing the material to an iron nickel alloy would change the thermal expansion coefficient of 15x 10-6/C.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2009/0291203 to Hagi which teaches a concave, intersecting strip plate structure and United States Patent Application No. 2014/0000792 to Ko teaches the integrated strip plate structure of 210.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716               

/KARLA A MOORE/Primary Examiner, Art Unit 1716